

116 SJ 24 IS: Relating to the disapproval of the proposed sale to the Government of the Czech Republic of certain defense articles and services.
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS1st SessionS. J. RES. 24IN THE SENATE OF THE UNITED STATESMay 14, 2019Mr. Paul introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONRelating to the disapproval of the proposed sale to the Government of the Czech Republic of certain
			 defense
			 articles and services.
	
 That the issuance of a letter of offer with respect to any of the following proposed sales to the Government of the Czech Republic (described in the certification Transmittal No. 19–17, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(b)(1) of the Arms Export Control Act (22 U.S.C. 2776(b)(1)) on May 6, 2019), is hereby prohibited:
 (1)The proposed sale of twelve (12) UH–60M Black Hawk Helicopters with Designated Unique Equipment (Transmittal Numbered 19–17).
 (2)The proposed sale of twenty-eight (28) T700–GE–701D Engines (24 installed and 4 spares) (Transmittal Numbered 19–17).
 (3)The proposed sale of twenty-nine (29) H–764GU Embedded Global Positioning Systems with Inertial Navigation and Country Unique SAASM (24 installed and 5 spares) (Transmittal Numbered 19–17).
 (4)The proposed sale of twenty-four (24) M240H Machine Guns (Transmittal Numbered 19–17). (5)The proposed sale of one-hundred fourteen (114) Advanced Precision Kill Weapon Systems (APKWS) (Transmittal Numbered 19–17).
 (6)The proposed sale of fifteen (15) AN/AAR–57(V)3 Common Missile Warning System (CMWS) (12 installed and 3 spares) (Transmittal Numbered 19–17).
 (7)The proposed sale of four (4) Aviation Mission Planning Systems (AMPS), twenty-nine (29) AN/ARC–231 UHF/VHF Radios with RT–1808A, twenty-nine (29) AN/ARC–201D SINCGARS Airborne Radios System with RT–1478D, fifteen (15) AN/ARC–220(V)3 HF Radio, twelve (12) Federated Advanced Navigation System (FANS) with RNP/RNAV, fifteen (15) AN/APX–123 IFF with Mode 4/5 Transponder (12 installed and 3 spares), fifteen (15) AN/ARN–147(V) (12 installed and 3 spares), fifteen (15) AN/ARN–149(V) Automatic Digital Frequency (12 installed and 3 spares), fifteen (15) Tactical Airborne Navigation System (TACAN) AN/ARN–153 (12 installed and 3 spares), fifteen (15) AN/APR–39C(V)1/4 Radar Warning Receiver, fifteen (15) AN/AVR–2B(V) Laser Warning System (12 installed and 3 spares), sixty (60) Military Grade AN/AVS–6 Night Vision Goggles (NVGs), four (4) EBC–406HM Emergency Locator Transmitter (ELT), Aircraft Wireless Intercom System (AWIS), forty-eight (48) Machine Gun Mounts, twenty-four (24) M134D Mini Gun, four thousand (4,000) M–134 Inert Training Rounds, twenty-four (24) M–134 Power Supply Pack, twelve (12) GP–19 Machine Gun Pods, twelve (12) GAU–19B Machine Guns, twenty-four (24) M–134 Power Supply Pack, one hundred forty-four (144) M–134 Spare Barrels, four thousand (4,000) M–134 Training Rounds, twelve (12) M–134 Mount Systems, twelve (12) Packaging Crating and Handling Mount System in Support of M–134, twelve (12) M261 Rocket Launchers, one hundred thousand (100,000) 7.62MM 4 Ball M80 1 Tracer M62 Linked, five hundred one thousand (501,000) Cartridge 7.62MM 4 Ball 1 Tracer, ten thousand (10,000) Cartridge 50 Caliber Ball, ten thousand (10,000) 50 Caliber 4 Ball 1 Tracer, ten thousand (10,000) Cartridge 50 Caliber 4 Armor Piercing Incendiary 1 Armor Piercing Incendiary Tracer Linked, three hundred (300) Cartridge 25.4 Millimeter Decoy M839, four (4) Cartridge Impulse CCU–92/A, three hundred eighty-four (384) Rocket 2.75 Inch High Explosive Warhead M151 Fuze M423 Motor MK66–4, two hundred forty (240) Warhead 2.75 Inch Rocket M151HE, one hundred eighty (180) Rocket Motor 2.75 Inch MK66–4, four hundred (400) Flare Aircraft Countermeasure M206, two (2) Airborne Command and Control Systems includes three (3) PRC–117s (two (2) as line-of-sight and one (1) as beyond line-of-sight, one (1) iridium phone, one (1) ROVER 4 (to UAS), DAGAR (GPS)), twelve (12) AN/APN–209 Radar Altimeter, twenty-four (24) Upturned Exhaust System, thirteen (13) MX–10D EO/IR Sensor with Laser Designator (12 and 1 spare), thirteen (13) IZLED 200 PIR Laser (12 installed and 1 spare), thirty (30) User Data Modules (UDM) for Common Missile Warning System (CMWS), Common Missile Warning System (CMWS) Classified Software Updates, Machine Gun Component Spare Parts, Operation Mission Data Set (MDS) in support of the AN/APR–39C(V)1/4, twelve (12) AN/AVS–7 Heads-Up Display, aircraft warranty, air worthiness support, calibration services, spare and repair parts, support equipment, communication equipment, weapons, ammunition, night vision devices, publications and technical documentation, personnel training and training devices, site surveys, tool and test equipment, U.S. Government and contractor technical and logistics support services, and other related elements of logistical and program support (Transmittal Numbered 19–17).